Citation Nr: 9927828	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-42 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veteran Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama, which denied entitlement to service connection for 
residuals of a left eye injury.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.  
In October 1996, the veteran testified at a hearing before a 
hearing officer of the RO.  This matter was previously before 
the Board in April 1998 and was Remanded for additional 
development.


FINDINGS OF FACT

The veteran's left eye disability, currently diagnosed as 
cataract of the left eye secondary to trauma, is of service 
origin.


CONCLUSION OF LAW

The veteran's left eye disability, currently diagnosed as 
cataract of the left eye secondary to trauma, was incurred 
during active duty. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for residuals of a left eye injury.  
Specifically, he asserts that he first injured his left eye 
in service and that his vision in that eye has been virtually 
blind ever since.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately displayed, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Initially, the Board finds that the veteran's claim is well 
grounded in that it is plausible.  38 U.S.C.A. § 5107(a) 
(West 1991).  This finding is based in part on the on the 
April 1996 VA examination report which relates the cataract 
of the left eye to trauma. See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Once it is determined that a claim is well 
grounded VA has a duty to assist the veteran in the 
development of evidence pertinent to his claim.  The Board is 
satisfied that all available evidence necessary for a 
decision is of record and the duty to assist has been met.

Review of the evidence of record reveals a report of medical 
examination dated in May 1952 shows that upon induction into 
service, the veteran's uncorrected distant vision in the left 
eye was 20/40.  Corrected vision was not recorded.  A service 
medical record dated in May 1953 shows that the veteran was 
treated for an abscess of the side of the right eye.  
Thereafter, a report of medical examination dated in 
September 1954 shows that upon release from active duty, the 
veteran's uncorrected distant vision in the left eye was 
20/70.  Corrected distant vision was not recorded. The eyes 
were clinically evaluated as normal.

Subsequent to service, the evidence of record includes a 
private medical record dated in March 1996 which indicates 
that the veteran was seen in May 1995 and that, at that time, 
he had visual acuity of 20/200 in his left eye.  It also 
reflects that the veteran was seen on two prior occasions, in 
February 1990 and March 1994, but that the physician was 
unable to improve the veteran's left eye vision because of a 
dense cataract.

The veteran underwent a VA eye examination in April 1996.  
The report of that examination reflects, as medical history, 
that the veteran sustained an injury to his left eye in 1953 
in Korea and had rapid decrease in vision thereafter.  
Distant vision in the left eye uncorrected and corrected was 
count two fingers at two feet.  He corrected with hyperopic 
and astigmatism and presbyopic correction.  A cataract was 
noted in the lens of the left eye, and slit lamp examination 
revealed a dense traumatic type cataract.  The diagnoses were 
hyperopia, astigmatism, presbyopia, and cataract left, 
secondary to trauma.

The veteran submitted four lay statements by fellow service 
personnel, which, in pertinent part, reflect that the 
veteran's eye was injured on or about June 1953 in Korea when 
hit with an object after firing a recoilless rifle.  They 
indicate that he was treated at the 42nd MASH and, later, by 
a medic.

In October 1996, the veteran testified at a hearing before a 
hearing officer of the RO. The veteran asserted that he 
injured his left eye in service when hit with an object after 
firing a 75 recoilless rifle.  He indicated that his eye was 
bruised, blood-shot, and swollen shut, and that he was 
treated at a MASH unit for three days, consisting of eye 
drops, salve, and a bandage.  He stated that a medic came to 
him for the next week or so and provided more salve and 
bandages.  The veteran stated that when the bandage was 
finally removed, he could not see.  He indicated that no 
hospital treatment was received because that would have 
entailed reporting to his family that he was wounded in 
action.  The veteran acknowledged that he went right back 
into combat within a few days.  The veteran indicated that, 
subsequent to service, he saw a private physician for 
treatment of his eyes.  He then went to work for Reynolds 
Metals Company, who made him sign an affidavit because he was 
"one-eyed."

To summarize, the veteran's statements and testimony, and the 
statements from his fell servicemen are considered to be 
competent evidence when describing an inservice injury.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board further finds the staement and testimony are both 
consistent and credible.  Thus, the Board is satisfied that 
the injury to the left eye occurred as described.

The service medical records show a decrease in the 
uncorrected distant vision in the left ey.  Additionally, he 
was treated for an abscess on the side of the right eye in 
May 1953.  This finding is not inconsistent with trauma.  
During the VA examination in April 1996 the veteran reported 
a history of inservice trauma to the left eye to the 
examiner.  Following the examination, the examiner concluded 
that the left eye cataract was traumatic in it's etiology.  
There is no postservice evidence that the veteran sustained 
any additional traumas to the left eye.  Accordingly, the 
Board finds that the traumatic cataract of the left eye is of 
service origin.


ORDER

Service connection for residuals of a left eye injury, 
diagnosed as a traumatic cataract, is granted.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals







